1 Reported in 216 N.W. 240.
The relators seek by certiorari to review the action of the tax commission in reducing the assessed value of a hydroelectric plant owned by the Minnesota Power  Light Company and situated in the towns of Bellevue and Swan River in Morrison county. No testimony was taken by the commission. There is said to have been an informal discussion, of which no record was kept. The result was the order under review which, together with a report of an engineer concerning the reproduction cost of the plant, are the only things properly before us. Dismissal of the writ is sought because it was not applied for or served in time and also because the relators are not entitled to the writ for lack of interest in the subject matter. Those points we pass, for it is clear that in the state of the record just referred to, there being nothing at all upon which we could reverse, the writ must be discharged.
So ordered. *Page 606